DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 05/13/2021 and amendment on 05/13/2021. Claims 1-5, 7-10, and 13 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Claims  1-5, 7-10, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1: Claim 1 recites the limitation “a fixing plate perpendicular to the axis”. It is not clear, how an axis can be perpendicular to a three dimensional object, i.e. the fixing plate, as an axis can only be perpendicular to another axis and/or two dimensional plane, 

Regarding Claims 2-5, and 7-8: Claims 2-5, and 7-8 are also rejected for being dependent on rejected Claim 1.

Regarding Claim 9: Claim 9 recites the limitation “a fixing plate perpendicular to the axis”. It is not clear, how an axis can be perpendicular to a three dimensional object, i.e. the fixing plate, as an axis can only be perpendicular to another axis and/or two dimensional plane, yielding indefiniteness. To further advance prosecution the above mentioned limitation is interpreted as “a plane of the fixing plate perpendicular to the axis”.

Regarding Claims 10, and 13: Claims 10, and 13 are also rejected for being dependent on rejected Claim 1.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1; 3-5; 7-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss (US 3,908,933).

Regarding Claim 1:  Goss discloses a fuel distribution (pilot and main fuel distribution manifold , Figs. 31-32) device comprising: 
a defined axis (see annotated figure 933’); 
a first body housing (see annotated figure 933’) a first distribution path (path followed by the pilot fuel, Fig. 32) providing a pilot fuel (“pilot fuel”, Fig. 32) supply to a combustion chamber  (108, Fig. 4) coupled to the fuel distribution device (Fig. 4), wherein the first distribution path has a first inlet (see annotated figure 933’) and a first plurality of outlets (see annotated figure 933’); 
a second body (see annotated figure 933’) housing a second distribution path (path followed by the main fuel, Fig. 32) providing a main fuel (“main fuel”, Fig. 32) supply to  the combustion chamber; and
a fixing plate (see annotated figure 933’) perpendicular to the axis see annotated figure 933’
wherein 
the first inlet and the second inlet are respectively located on an external surfaces (see annotated figure 933’) of the first body housing and the second body housing, the first inlet located at a first end (see annotated figure 933’) of a first inlet branch (see annotated figure 933’) of the first distribution path and the second inlet located at a second end 
 the first plurality of outlets and the second plurality of outlets are respectively located on external surfaces of the first body housing and the second body housing (see annotated figure 933’), the first plurality of outlet located at a first ends (see annotated figure 933’) of a corresponding first plurality of outlet branches of the first distribution path (see annotated figure 933’) and the second plurality of outlets located at  second ends (see annotated figure 933’) of a corresponsive second plurality of outlet branches of the second distribution path (see annotated figure 933’) wherein 
the first inlet branch and the first plurality of outlet branches are fluidly connected to a first distribution space (internal space defined by 1st path) and the second inlet branch and the second plurality of outlet branches are fluidly connected to a second distribution space (see annotated figure 933’), the first distribution space separated from the second distribution space; wherein 
the first body and the second body are aligned in an axial direction with respect to the defines axis (see annotated figure 933’), and wherein 
the first plurality of outlet branches and the second plurality of outlet branches  are arranged radially with respect to the first distribution space and the second distribution space (see annotated figure 933’).

Regarding Claim 3:  Goss discloses all the limitations of Claim 1 as stated above, and further  discloses wherein the first distribution space includes a first ring conduit (see annotated 



    PNG
    media_image1.png
    1104
    816
    media_image1.png
    Greyscale


Regarding Claim 4:  Goss discloses all the limitations of Claim 1 as stated above, and further  discloses wherein the first inlet branch is arranged axially (see annotated figure 933’).

Regarding Claim 5:  Goss discloses all the limitations of Claim 1 as stated above, and further  discloses wherein the first distribution space includes a first cylindrical cavity (see annotated figure 933’) and the second distribution space includes a second cylindrical cavity (see annotated figure 933’).

Regarding Claim 7: Goss discloses all the limitations of Claim 1 as stated above, wherein the first body housing the second body housing, and the fixing plate are axially aligned (see annotated figure 933’).

Regarding Claim 8: Goss discloses all the limitations of Claim 1 as stated above, and further discloses wherein the first inlet branch is arranged axially with respect to the first distribution space (1st inlet and 1st distribution are both aligned with the main axis of symmetry of the device) .

Regarding Claim 9: Goss discloses a gas turbine engine (ram jet engine, Col. 6 . L.10) comprising one or more fuel distribution devices, the fuel distribution device comprising a defined axis (see annotated figure 933’); 
a first body housing (see annotated figure 933’) a first distribution path (path followed by the pilot fuel, Fig. 32) providing a pilot fuel (“pilot fuel”, Fig. 32) supply to a combustion chamber  (108, Fig. 4) coupled to the fuel distribution device (Fig. 4), wherein the first distribution path 
a second body (see annotated figure 933’) housing a second distribution path (path followed by the main fuel, Fig. 32) providing a main fuel (“main fuel”, Fig. 32) supply to  the combustion chamber, 
wherein the second distribution path has a second inlet (see annotated figure 933’)and a second plurality of outlets (see annotated figure 933’); and
a fixing plate (see annotated figure 933’) perpendicular to the axis see annotated figure 933’

wherein 
the first inlet and the second inlet are respectively located on an external surfaces (see annotated figure 933’) of the first body housing and the second body housing, the first inlet located at a first end (see annotated figure 933’) of a first inlet branch (see annotated figure 933’) of the first distribution path and the second inlet located at a second end (see annotated figure 933’) of a second inlet branch of the second distribution path (see annotated figure 933’); wherein
 the first plurality of outlets and the second plurality of outlets are respectively located on external surfaces of the first body housing and the second body housing (see annotated figure 933’), the first plurality of outlet located at a first ends (see annotated figure 933’) of a corresponding first plurality of outlet branches of the first distribution path (see annotated figure 933’) and the second plurality of outlets located at  second ends (see annotated figure 933’) of a corresponsive second plurality of outlet branches of the second distribution path (see annotated figure 933’) wherein 
st path) and the second inlet branch and the second plurality of outlet branches are fluidly connected to a second distribution space (see annotated figure 933’), the first distribution space separated from the second distribution space; wherein 
the first body and the second body are  aligned  in an axial direction with respect to the defines axis (see annotated figure 933’), and wherein 
the first plurality of outlet branches and the second plurality of outlet branches  are arranged radially with respect to the first distribution space and the second distribution space (see annotated figure 933’).

Regarding Claim 10: Goss discloses all the limitations of Claim 9 as stated above, and further discloses wherein the combustion chamber includes an end cover plate (see annotated figure 933’)., wherein said fuel distribution device is mounted on said end cover plate through one or two or three or four or five or more mounting columns (see annotated figure 933’).  

Regarding Claim 13: Goss discloses all the limitations of Claim 7, as stated above, and further discloses wherein the first plurality of outlet branches are arranged axially with respect to the first distribution space (see annotated figure 933’ wherein the 1st branches and the 1st  protrudes along the main axis), and the second plurality of outlet branches are arranged axially with distribution space (see annotated figure 933’ wherein the 2nd  branches and the 2nd protrudes along the main axis).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goss in view of Bailey (US 20130167954) 

Regarding Claim 2: Goss discloses all the limitations of Claim 1, as stated above, but is silent regarding wherein the first inlet branch and the second inlet branch are arranged radially with respect to the first distribution space and the second distribution space.
However, Bailey discloses a fuel distribution device (116; Figs. 1 and 2) comprising: a defined axis (132; Fig. 2) and  a body (130; Fig. 2) housing a distribution space (see annotated figure I; Fig. 2) for fuel (fuel, not numbered, see [0002]), wherein: the distribution path has one inlet (134; Figs.1 -3) and a plurality of outlets (136;  Fig. 3), wherein the inlet  is located on the external surface (see annotated figure 954’) of the body at an end of an inlet branch (see annotated figure 954’) of the distribution path wherein the inlet branch formed an elbow and is being arranged radially (see annotated figure 954’).
.

    PNG
    media_image2.png
    960
    816
    media_image2.png
    Greyscale






Response to Arguments
Applicant’s arguments filed 05/13/2021 have been considered but are not convincing for the following reasons: 
Applicant’s representative stipulates that Goss (US 3,908,933) fails to anticipate independent Claims1 and 9, as Goss allegedly fails to disclose the limitation “a fixing plate perpendicular to the axis”.
However, as articulated above, the limitation “a fixing plate perpendicular to the axis” is indefinite, as it is not clear, how an axis can be perpendicular to a three dimensional object, i.e. the fixing plate, as an axis can only be perpendicular to another axis and/or two dimensional plane. To further advance prosecution the above mentioned limitation is interpreted as “a plane of the fixing plate perpendicular to the axis”.
In addition, Applicant’s arguments are not commensurate in scope with the requirements of the claims as interpreted under the Broadest Reasonable Interpretation (BRI).  Despite Applicant’s position, the limitations in question in claims 1 and 9 merely recite “a fixing plate perpendicular to the axis” interpreted as “a plane of the fixing plate perpendicular to the axis”.  These recitations do not require the fixing plate lying and extending mainly along a radial plane which is perpendicular to the axis.  In Goss, as discussed in the rejections above, a plane of the fixing plate is perpendicular of the axis, see annotated figure 933’. Thus, the structure disclosed by Goss meets all of the requirements of the recited claims 1 and 9 under BRI. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/R.A.C./Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741